DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 06/15/2021.

Claim Status
Claims 1-20 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 06/15/2021 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 8-10, 12, 16-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki, US 2019/0191348 in view of Yajima, US 2015/0126191.

For claim 1. Futaki teaches: A communication method, comprising: 
sending, by a source base station, a handover request message to a target base station, wherein the handover request message is used to instruct to hand over a first session of a terminal device from the source base station to the target base station, wherein the handover request message comprises first information, wherein the first information comprises information about at least one quality of service (QoS) flow in the first session, and wherein the first session is a session corresponding to the terminal device; (Futaki, fig 13, paragraph 218-226, “In Step 1301, the UE 1 is connected to the source NR NB 6 and is in a connected state (i.e., RRC Connected)… the source NR NB 6 sends an NR Handover Request message to the target NR NB 7 on the direct inter-base-station interface 1201. The NR Handover Request message in Step 1303 may contain a list of packet flows (i.e., PDU flows) or bearers (i.e., radio access bearers) of the UE 1 to be set up in the target NR NB 7 (e.g., PDU-Flows To Be Setup List). This list indicates flow information about each packet flow. This flow information includes: a flow 
and receiving, by the source base station, a handover request response message from the target base station, wherein the handover request response message comprises second information, wherein the second information is used to indicate that the target base station accepts a first QoS flow in the first session, and wherein the at least one QoS flow comprises the first QoS flow. (Futaki, fig 13, paragraph 218-226, “In Step 1304, the target NR NB 7 generates a UE context and allocates resources based on the NR Handover Request message. The target NR NB 7 may determine admitted PDU Flows based on the received flow information (e.g., PDU-Flows To Be Setup List)… Then, the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE).”)
in response to receiving the handover request response message, sending, by the source base station, a radio resource control (RRC) connection reconfiguration message to the terminal device; (Futaki, fig 13, paragraph 218-226, “In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1. This RRC Connection Reconfiguration message includes a "MobilityControlInfoNR" IE. The "MobilityControlInfoNR" IE is generated by the target NR NB 7 and provides the UE 1 with configurations and information needed to access the target cell/target NR NB 7.”)
Futaki doesn’t teach: and after sending the RRC connection reconfiguration message, sending, by the source base station, a serial number (SN) status transfer message and an SN accept status message to the target base station.
Yajima from the same or similar fields of endeavor teaches: and after sending the RRC connection reconfiguration message, sending, by the source base station, a serial number (SN) status transfer message and an SN accept status message to the target base station. (Yajima, fig 6, paragraph 42-46, “The eNB 100… sends RRC : RRC CONNECTION RECONFIGURATION to the UE 50 (S130). In addition, the eNB 100 sends the eNB 200 X2-AP : SN STATUS TRANSFER which is the information indicating the transmission/reception statuses of data pieces transmitted and received by the eNB 100 to and from the UE 50 (S140).”; a message is just a communication; SN STATUS TRANSFER includes a serial number (SN) status transfer communication (message); SN STATUS TRANSFER also includes an SN accept status communication (message) since it includes reception (accept) statuses of data pieces received by eNB; also see fig 4-5, paragraph 28-40 for more information from perspectives of source eNB and target eNB)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yajima into Futaki, since Futaki suggests a technique for handover, and Yajima suggests the beneficial way of including into such technique 

For claim 5. Futaki and Yajima disclose all the limitations of claim 1, and Futaki further teaches: further comprising: sending, by the source base station, fifth information to the terminal device, wherein the fifth information is used to indicate that the target base station accepts the first QoS flow in the first session. (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE)… In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1.”)

For claim 6. Futaki and Yajima disclose all the limitations of claim 5, and Futaki further teaches: wherein the fifth information is carried in a first radio resource control (RRC) message, (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The 
and wherein the first RRC message is used to instruct the terminal device to hand over from the source base station to the target base station. (Futaki, fig 13, paragraph 218-226, “In Step 1306, the UE 1 moves from the source cell/source NR NB 6 to the target cell/target NR NB 7 in response to receiving the NR RRC Connection Reconfiguration message. In Step 1307, after successfully synchronizing to the target cell, the UE 1 sends to the target NR NB 7 an NR RRC Connection Reconfiguration Complete message containing a Handover Confirm for NR message.”)

For claim 8. Futaki and Yajima disclose all the limitations of claim 1, and Futaki further teaches: further comprising: sending, by the source base station, first data to the target base station, wherein the first data is data that is received by the source base station from a core network and that corresponds to the first QoS flow in the first session. (Futaki, fig 13, paragraph 218-226, “In Step 1301, the UE 1 is connected to the source NR NB 6 and is in a connected state (i.e., RRC Connected)… the source NR NB 6 sends an NR Handover Request message to the target NR NB 7 on the direct inter-base-station interface 1201. The NR Handover Request message in Step 1303 may contain a list of packet flows (i.e., PDU flows) or bearers (i.e., radio access bearers) of the UE 1 to be set up in the target NR NB 7 (e.g., PDU-Flows To Be Setup List). This list indicates flow information about each packet flow. This flow information includes: a flow identifier (e.g., PDU flow ID); address and uplink (UL) Session Endpoint Identifier (SEID) of a transfer node in the NG Core 5; and a flow QoS parameter.”; paragraph 6, “association between a UE and a data network is referred to as a "PDU session". The term "PDU session" 

For claim 9. Futaki and Yajima disclose all the limitations of claim 8, and Futaki further teaches: wherein the sending, by the source base station, first data to the target base station comprises: sending, by the source base station, the first data to the target base station through a session tunnel. (Futaki, fig 13, paragraph 218-226, “In Step 1301, the UE 1 is connected to the source NR NB 6 and is in a connected state (i.e., RRC Connected)… the source NR NB 6 sends an NR Handover Request message to the target NR NB 7 on the direct inter-base-station interface 1201. The NR Handover Request message in Step 1303 may contain a list of packet flows (i.e., PDU flows) or bearers (i.e., radio access bearers) of the UE 1 to be set up in the target NR NB 7 (e.g., PDU-Flows To Be Setup List). This list indicates flow information about each packet flow. This flow information includes: a flow identifier (e.g., PDU flow ID); address and uplink (UL) Session Endpoint Identifier (SEID) of a transfer node in the NG Core 5; and a flow QoS parameter.”; paragraph 6, “association between a UE and a data network is referred to as a "PDU session". The term "PDU session" corresponds to the term "PDN connection" in LTE and LTE-Advanced. A plurality of PDU flows can be configured in one PDU session.”; more details about the direct inter-base-station interface/tunnel in fig 12, paragraph 215-215)

For claim 10. Futaki teaches: A communication method, comprising: 
receiving, by a terminal device, a first radio resource control (RRC) message from a source base station, wherein the first RRC message is used to instruct the terminal device to hand over from the source base station to the target base station, (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 
wherein the first RRC message comprises fifth information, and wherein the fifth information is used to indicate that the target base station accepts a first quality of service (QoS) flow in a first session; (Futaki, fig 13, paragraph 218-226, “the source NR NB 6 sends an NR Handover Request message to the target NR NB 7 on the direct inter-base-station interface 1201. The NR Handover Request message in Step 1303 may contain a list of packet flows (i.e., PDU flows) or bearers (i.e., radio access bearers) of the UE 1 to be set up in the target NR NB 7 (e.g., PDU-Flows To Be Setup List). This list indicates flow information about each packet flow. This flow information includes: a flow identifier (e.g., PDU flow ID); address and uplink (UL) Session Endpoint Identifier (SEID) of a transfer node in the NG Core 5; and a flow QoS parameter…. the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge 
and sending, by the terminal device, a first RRC response message to the target base station, wherein the first RRC response message is used to respond to the first RRC message. (Futaki, fig 13, paragraph 218-226, “In Step 1306, the UE 1 moves from the source cell/source NR NB 6 to the target cell/target NR NB 7 in response to receiving the NR RRC Connection Reconfiguration message. In Step 1307, after successfully synchronizing to the target cell, the UE 1 sends to the target NR NB 7 an NR RRC Connection Reconfiguration Complete message containing a Handover Confirm for NR message.”)
Futaki doesn’t teach: the source base station being sending a serial number (SN) status transfer message and an SN accept status message to a target base station after sending the first RRC message to the terminal device.
Yajima from the same or similar fields of endeavor teaches: the source base station being sending a serial number (SN) status transfer message and an SN accept status message to a target base station after sending the first RRC message to the terminal device (Yajima, fig 6, paragraph 42-46, “The eNB 100… sends RRC : RRC CONNECTION RECONFIGURATION to the UE 50 (S130). In addition, the eNB 100 sends the eNB 200 X2-AP : SN STATUS TRANSFER which is the information indicating the 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yajima into Futaki, since Futaki suggests a technique for handover, and Yajima suggests the beneficial way of including into such technique communicating from source base station to target base station information (SN status transfer, reception (accept) status) indicating the transmission/reception statuses of data pieces transmitted and received by the source base station to and from the UE so that the target base station can identify the position of each data piece to be transmitted and received by the target base station and the UE (Yajima, paragraph 37) in the analogous art of communication.

For claim 12. Futaki teaches: A base station, wherein the base station is a source base station, and wherein the base station comprises: a communications interface; a memory, configured to store instructions; and at least one processor, connected to the memory and the communications interface, wherein the instructions, when executed by the at least one processor, instruct the at least one processor (Futaki, fig 21, paragraph 278-282) to perform the following steps: 
sending a handover request message to a target base station through the communications interface, wherein the handover request message is used to instruct to hand over a first session of a terminal device from the source base station to the target base station, wherein the handover request message comprises first information, wherein the first information comprises information about at least one quality of service (QoS) flow in the first session, and wherein the first session is a session 
receiving a handover request response message from the target base station through the communications interface, wherein the handover request response message comprises second information, wherein the second information is used to indicate that the target base station accepts a first QoS flow in the first session, and wherein the at least one QoS flow comprises the first QoS flow. (Futaki, fig 13, paragraph 218-226, “In Step 1304, the target NR NB 7 generates a UE context and allocates resources based on the NR Handover Request message. The target NR NB 7 may determine admitted PDU Flows based on the received flow information (e.g., PDU-Flows To Be Setup List)… Then, the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent 
in response to receiving the handover request response message, sending a radio resource control (RRC) connection reconfiguration message to the terminal device; (Futaki, fig 13, paragraph 218-226, “In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1. This RRC Connection Reconfiguration message includes a "MobilityControlInfoNR" IE. The "MobilityControlInfoNR" IE is generated by the target NR NB 7 and provides the UE 1 with configurations and information needed to access the target cell/target NR NB 7.”)
Futaki doesn’t teach: and after sending the RRC connection reconfiguration message, sending a serial number (SN) status transfer message and an SN accept status message to the target base station.
Yajima from the same or similar fields of endeavor teaches: and after sending the RRC connection reconfiguration message, sending a serial number (SN) status transfer message and an SN accept status message to the target base station (Yajima, fig 6, paragraph 42-46, “The eNB 100… sends RRC : RRC CONNECTION RECONFIGURATION to the UE 50 (S130). In addition, the eNB 100 sends the eNB 200 X2-AP : SN STATUS TRANSFER which is the information indicating the transmission/reception statuses of data pieces transmitted and received by the eNB 100 to and from the UE 50 (S140).”; a message is just a communication; SN STATUS TRANSFER includes a serial number (SN) status transfer communication (message); SN STATUS TRANSFER also includes an SN accept status communication (message) since it includes reception (accept) statuses of data pieces received by eNB; also see fig 4-5, paragraph 28-40 for more information from perspectives of source eNB and target eNB)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yajima into Futaki, since Futaki suggests a technique for handover, and Yajima suggests the beneficial way of including into such technique communicating from source base station to target base station information (SN status transfer, reception (accept) status) indicating the transmission/reception statuses of data pieces transmitted and received by the source base station to and from the UE so that the target base station can identify the position of each data piece to be transmitted and received by the target base station and the UE (Yajima, paragraph 37) in the analogous art of communication.

For claim 16. Futaki and Yajima disclose all the limitations of claim 12, and Futaki further teaches: wherein the instructions further instruct the at least one processor to send fifth information to the terminal device through the communications interface, wherein the fifth information is used to indicate that the target base station accepts the first QoS flow in the first session. (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE)… In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1.”)

For claim 17. Futaki and Yajima disclose all the limitations of claim 16, and Futaki further teaches: wherein the fifth information is carried in a first radio resource control (RRC) message, (Futaki, 
and wherein the first RRC message is used to instruct the terminal device to hand over from the source base station to the target base station. (Futaki, fig 13, paragraph 218-226, “In Step 1306, the UE 1 moves from the source cell/source NR NB 6 to the target cell/target NR NB 7 in response to receiving the NR RRC Connection Reconfiguration message. In Step 1307, after successfully synchronizing to the target cell, the UE 1 sends to the target NR NB 7 an NR RRC Connection Reconfiguration Complete message containing a Handover Confirm for NR message.”)

For claim 19. Futaki teaches: A terminal device, comprising: a communications interface; a memory, configured to store instructions; and at least one processor, connected to the memory and the communications interface, wherein the instructions, when executed by the at least one processor, instruct the at least one processor (Futaki, fig 19, paragraph 262-271) to perform the following steps: 
receiving a first radio resource control (RRC) message from a source base station through the communications interface, wherein the first RRC message is used to instruct the terminal device to hand over from the source base station to the target base station, (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR 
wherein the first RRC message comprises fifth information, and wherein the fifth information is used to indicate that the target base station accepts a first quality of service (QoS) flow in a first session; (Futaki, fig 13, paragraph 218-226, “the source NR NB 6 sends an NR Handover Request message to the target NR NB 7 on the direct inter-base-station interface 1201. The NR Handover Request message in Step 1303 may contain a list of packet flows (i.e., PDU flows) or bearers (i.e., radio access bearers) of the UE 1 to be set up in the target NR NB 7 (e.g., PDU-Flows To Be Setup List). This list indicates flow information about each packet flow. This flow information includes: a flow identifier (e.g., PDU flow ID); address and uplink (UL) Session Endpoint Identifier (SEID) of a transfer node in the NG Core 5; and a flow QoS parameter…. the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE)… In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1.”; 
and sending a first RRC response message to the target base station through the communications interface, wherein the first RRC response message is used to respond to the first RRC message. (Futaki, fig 13, paragraph 218-226, “In Step 1306, the UE 1 moves from the source cell/source NR NB 6 to the target cell/target NR NB 7 in response to receiving the NR RRC Connection Reconfiguration message. In Step 1307, after successfully synchronizing to the target cell, the UE 1 sends to the target NR NB 7 an NR RRC Connection Reconfiguration Complete message containing a Handover Confirm for NR message.”)
Futaki doesn’t teach: the source base station being sending an serial number (SN) status transfer message and an SN accept status message to a target base station after sending the first RRC message to the terminal device.
Yajima from the same or similar fields of endeavor teaches: the source base station being sending an serial number (SN) status transfer message and an SN accept status message to a target base station after sending the first RRC message to the terminal device (Yajima, fig 6, paragraph 42-46, “The eNB 100… sends RRC : RRC CONNECTION RECONFIGURATION to the UE 50 (S130). In addition, the eNB 100 sends the eNB 200 X2-AP : SN STATUS TRANSFER which is the information indicating the transmission/reception statuses of data pieces transmitted and received by the eNB 100 to and from the 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yajima into Futaki, since Futaki suggests a technique for handover, and Yajima suggests the beneficial way of including into such technique communicating from source base station to target base station information (SN status transfer, reception (accept) status) indicating the transmission/reception statuses of data pieces transmitted and received by the source base station to and from the UE so that the target base station can identify the position of each data piece to be transmitted and received by the target base station and the UE (Yajima, paragraph 37) in the analogous art of communication.

Claims 2-3, 7, 11, 13-14, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki, US 2019/0191348 in view of Yajima, US 2015/0126191 and further in view of Samsung, “Intra NG-RAN handover procedure”.

For claim 2. Futaki and Yajima disclose all the limitations of claim 1, however Futaki doesn’t teach: further comprising: receiving, by the source base station, third information from the target base station, wherein the third information is used to indicate that the target base station rejects a second QoS flow in the first session, and wherein the at least one QoS flow comprises the second QoS flow. 
Samsung from the same or similar fields of endeavor teaches: further comprising: receiving, by the source base station, third information from the target base station, wherein the third information is used to indicate that the target base station rejects a second QoS flow in the first session, and wherein 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Futaki and Yajima, since Futaki suggests a technique for communicating information regarding admitted QoS flows to source base station, and Samsung suggests the beneficial way of including into such communication information regarding non-admitted QoS flows also (Samsung, section 2.1) so that the source base station can know which flow is admitted/not admitted in the analogous art of communication.

For claim 3. Futaki, Yajima and Samsung disclose all the limitations of claim 2, however Futaki doesn’t teach: further comprising: receiving, by the source base station, fourth information from the target base station, wherein the fourth information is used to indicate a reason why the second QoS flow is rejected. 
Samsung from the same or similar fields of endeavor teaches: further comprising: receiving, by the source base station, fourth information from the target base station, wherein the fourth information is used to indicate a reason why the second QoS flow is rejected. (Samsung, section 2.1, “Both DRB level and Qos flow level admission control should be supported depending on whether the target gNB use the same DRB configuration and the same Qos to DRB mapping as the source. For the Xn Handover Request 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Futaki and Yajima, since Futaki suggests a technique for communicating information regarding admitted QoS flows to source base station, and Samsung suggests the beneficial way of including into such communication information regarding non-admitted QoS flows and the cause of such also (Samsung, section 2.1) so that the source base station can know which flow is admitted/not admitted and the cause of such in the analogous art of communication.

For claim 7. Futaki and Yajima disclose all the limitations of claim 1, and Futaki further teaches: further comprising: receiving, by the source base station, sixth information from the target base station, wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station; (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover 
and sending, by the source base station, the sixth information to the terminal device. (Futaki, fig 13, paragraph 218-226, “In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1. This RRC Connection Reconfiguration message includes a "MobilityControlInfoNR" IE. The "MobilityControlInfoNR" IE is generated by the target NR NB 7 and provides the UE 1 with configurations and information needed to access the target cell/target NR NB 7.”)
Even though Futaki implicit teaches receiving, by the source base station, sixth information from the target base station, wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station; as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art below to explicitly teach it.
Samsung from the same or similar fields of endeavor teaches: receiving, by the source base station, sixth information from the target base station, wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station; (Samsung, section 2.1, “Both DRB level and Qos flow level admission control should be supported depending on whether the target gNB use the same DRB configuration and the same Qos to DRB mapping as the source. For the Xn Handover Request Acknowledgement message design, there are two alternatives:… Alternative 2: For both cases, the target gNB feedbacks the admitted Qos flow and non-admitted Qos flow to the source gNB. Even though for the first case, the target perform the admission control on DRB basis. The target gNB can still include the Qos flows mapped on the admitted DRB to the admitted Qos flow list and those Qos flows mapped on the non-admitted DRB to the non-admitted Qos flow list.”; more details in section 2.2)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Futaki and Yajima, since Futaki suggests a technique for communicating information regarding QoS flow, and Samsung suggests the beneficial way of including into such communication information mapping between QoS flow and bearer (DRB) to provide support for bearer (DRB) basis admission control (Samsung, section 2.1) in the analogous art of communication.

For claim 11. Futaki and Yajima disclose all the limitations of claim 10, and Futaki further teaches: further comprising: receiving, by the terminal device, sixth information from the source base station, (Futaki, fig 13, paragraph 218-226, “In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1. This RRC Connection Reconfiguration message includes a "MobilityControlInfoNR" IE. The "MobilityControlInfoNR" IE is generated by the target NR NB 7 and provides the UE 1 with configurations and information needed to access the target cell/target NR NB 7.”)
wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station. (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE). The source LTE eNB 2 starts data forwarding for the flow(s) 
Even though Futaki implicit teaches wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art below to explicitly teach it.
Samsung from the same or similar fields of endeavor teaches: wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station (Samsung, section 2.1, “Both DRB level and Qos flow level admission control should be supported depending on whether the target gNB use the same DRB configuration and the same Qos to DRB mapping as the source. For the Xn Handover Request Acknowledgement message design, there are two alternatives:… Alternative 2: For both cases, the target gNB feedbacks the admitted Qos flow and non-admitted Qos flow to the source gNB. Even though for the first case, the target perform the admission control on DRB basis. The target gNB can still include the Qos flows mapped on the admitted DRB to the admitted Qos flow list and those Qos flows mapped on the non-admitted DRB to the non-admitted Qos flow list.”; more details in section 2.2)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Futaki and Yajima, since Futaki suggests a technique for communicating information regarding QoS flow, and Samsung suggests the beneficial way of including into such communication information mapping between QoS flow and bearer (DRB) to provide support for bearer (DRB) basis admission control (Samsung, section 2.1) in the analogous art of communication.

For claim 13. Futaki and Yajima disclose all the limitations of claim 12, however Futaki doesn’t teach: wherein the instructions further instruct the at least one processor to receive third information from the target base station through the communications interface, wherein the third information is used to indicate that the target base station rejects a second QoS flow in the first session, and wherein the at least one QoS flow comprises the second QoS flow. 
Samsung from the same or similar fields of endeavor teaches: wherein the instructions further instruct the at least one processor to receive third information from the target base station through the communications interface, wherein the third information is used to indicate that the target base station rejects a second QoS flow in the first session, and wherein the at least one QoS flow comprises the second QoS flow. (Samsung, section 2.1, “Both DRB level and Qos flow level admission control should be supported depending on whether the target gNB use the same DRB configuration and the same Qos to DRB mapping as the source. For the Xn Handover Request Acknowledgement message design, there are two alternatives:… Alternative 2: For both cases, the target gNB feedbacks the admitted Qos flow and non-admitted Qos flow to the source gNB. Even though for the first case, the target perform the admission control on DRB basis. The target gNB can still include the Qos flows mapped on the admitted DRB to the admitted Qos flow list and those Qos flows mapped on the non-admitted DRB to the non-admitted Qos flow list.”; more details in section 2.2)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Futaki and Yajima, since Futaki suggests a technique for communicating information regarding admitted QoS flows to source base station, and Samsung suggests the beneficial way of including into such communication information regarding non-admitted QoS flows also (Samsung, section 2.1) so that the source base station can know which flow is admitted/not admitted in the analogous art of communication.

For claim 14. Futaki, Yajima and Samsung disclose all the limitations of claim 13, however Futaki doesn’t teach: wherein the instructions further instruct the at least one processor to receive fourth information from the target base station through the communications interface, wherein the fourth information is used to indicate a reason why the second QoS flow is rejected. 
Samsung from the same or similar fields of endeavor teaches: wherein the instructions further instruct the at least one processor to receive fourth information from the target base station through the communications interface, wherein the fourth information is used to indicate a reason why the second QoS flow is rejected. (Samsung, section 2.1, “Both DRB level and Qos flow level admission control should be supported depending on whether the target gNB use the same DRB configuration and the same Qos to DRB mapping as the source. For the Xn Handover Request Acknowledgement message design, there are two alternatives:… Alternative 2: For both cases, the target gNB feedbacks the admitted Qos flow and non-admitted Qos flow to the source gNB. Even though for the first case, the target perform the admission control on DRB basis. The target gNB can still include the Qos flows mapped on the admitted DRB to the admitted Qos flow list and those Qos flows mapped on the non-admitted DRB to the non-admitted Qos flow list.”; more details in section 2.2 about communications between IEs for admitted list, not admitted list, failure cause, cancel cause)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Futaki and Yajima, since Futaki suggests a technique for communicating information regarding admitted QoS flows to source base station, and Samsung suggests the beneficial way of including into such communication information regarding non-admitted QoS flows and the cause of such also (Samsung, section 2.1) so that the source base station can know which flow is admitted/not admitted and the cause of such in the analogous art of communication.

For claim 18. Futaki and Yajima disclose all the limitations of claim 12, and Futaki further teaches: wherein the instructions further instruct the at least one processor to: receive sixth information from the target base station through the communications interface, wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station; (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE). The source LTE eNB 2 starts data forwarding for the flow(s) (e.g., PDU flow(s)) specified by the "PDU -flows Admitted list" IE. In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1. This RRC Connection Reconfiguration message includes a "MobilityControlInfoNR" IE. The "MobilityControlInfoNR" IE is generated by the target NR NB 7 and provides the UE 1 with configurations and information needed to access the target cell/target NR NB 7… In Step 1308, when the UE 1 has successfully accessed the target NR NB 7, the target NR NB 7 sends an NR Path Switch Request message to the NG Core 5 in order to notify the NG Core 5 that the UE 1 has changed its cell and to request a path switch. This NR Path Switch Request message may contain a list of bearers (i.e., E-RABs) or packet flows (i.e., PDU flows) of the UE 1, which have been switched to the cell of the target NR NB 7. More specifically, the NR Path Switch Request message may contain an "E-RAB/Flow to be switched in Downlink (DL) List" IE.”; implicit that “configurations and information needed to access the target cell/target NR NB 7” includes mapping between QoS flow and bearer since after successfully accessed 
and send, by the source base station, the sixth information to the terminal device. (Futaki, fig 13, paragraph 218-226, “In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1. This RRC Connection Reconfiguration message includes a "MobilityControlInfoNR" IE. The "MobilityControlInfoNR" IE is generated by the target NR NB 7 and provides the UE 1 with configurations and information needed to access the target cell/target NR NB 7.”)
Even though Futaki implicit teaches receive sixth information from the target base station through the communications interface, wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station; as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art below to explicitly teach it.
Samsung from the same or similar fields of endeavor teaches: receive sixth information from the target base station through the communications interface, wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station; (Samsung, section 2.1, “Both DRB level and Qos flow level admission control should be supported depending on whether the target gNB use the same DRB configuration and the same Qos to DRB mapping as the source. For the Xn Handover Request Acknowledgement message design, there are two alternatives:… Alternative 2: For both cases, the target gNB feedbacks the admitted Qos flow and non-admitted Qos flow to the source gNB. Even though for the first case, the target perform the admission control on DRB basis. The target gNB can still include the Qos flows mapped on the admitted DRB to the admitted Qos flow list and those Qos flows mapped on the non-admitted DRB to the non-admitted Qos flow list.”; more details in section 2.2)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Futaki and Yajima, since Futaki suggests a technique for communicating information regarding QoS flow, and Samsung suggests the beneficial way of including into such communication information mapping between QoS flow and bearer (DRB) to provide support for bearer (DRB) basis admission control (Samsung, section 2.1) in the analogous art of communication.

For claim 20. Futaki and Yajima disclose all the limitations of claim 19, and Futaki further teaches: wherein the instructions further instruct the at least one processor to receive sixth information from the source base station through the communications interface, (Futaki, fig 13, paragraph 218-226, “In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1. This RRC Connection Reconfiguration message includes a "MobilityControlInfoNR" IE. The 
wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station. (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE). The source LTE eNB 2 starts data forwarding for the flow(s) (e.g., PDU flow(s)) specified by the "PDU -flows Admitted list" IE. In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1. This RRC Connection Reconfiguration message includes a "MobilityControlInfoNR" IE. The "MobilityControlInfoNR" IE is generated by the target NR NB 7 and provides the UE 1 with configurations and information needed to access the target cell/target NR NB 7… In Step 1308, when the UE 1 has successfully accessed the target NR NB 7, the target NR NB 7 sends an NR Path Switch Request message to the NG Core 5 in order to notify the NG Core 5 that the UE 1 has changed its cell and to request a path switch. This NR Path Switch Request message may contain a list of bearers (i.e., E-RABs) or packet flows (i.e., PDU flows) of the UE 1, which have been switched to the cell of the target NR NB 7. More specifically, the NR Path Switch Request message may contain an "E-RAB/Flow to be switched in Downlink (DL) List" IE.”; implicit that “configurations and information needed to access the target cell/target NR NB 7” includes mapping between QoS flow and bearer since after successfully accessed the target NR NB 7, the UE sends a path 
Even though Futaki implicit teaches wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art below to explicitly teach it.
Samsung from the same or similar fields of endeavor teaches: wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station (Samsung, section 2.1, “Both DRB level and Qos flow level admission control should be supported depending on whether the target gNB use the same DRB configuration and the same Qos to DRB mapping as the source. For the Xn Handover Request Acknowledgement message design, there are two alternatives:… Alternative 2: For both cases, the target gNB feedbacks the admitted Qos flow and 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Futaki and Yajima, since Futaki suggests a technique for communicating information regarding QoS flow, and Samsung suggests the beneficial way of including into such communication information mapping between QoS flow and bearer (DRB) to provide support for bearer (DRB) basis admission control (Samsung, section 2.1) in the analogous art of communication.

Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki, US 2019/0191348 in view of Yajima, US 2015/0126191 and Samsung, “Intra NG-RAN handover procedure” and further in view of Byun, US 2019/0349803.

For claim 4. Futaki, Yajima and Samsung disclose all the limitations of claim 3, however Futaki doesn’t teach: wherein the reason why the second QoS flow is rejected comprises at least one of the following: no resource is available, QoS flow information is not supported, QoS flow information is invalid, or 5G QoS identifier (5QI) information is invalid. 
Byun from the same or similar fields of endeavor teaches: wherein the reason why the second QoS flow is rejected comprises at least one of the following: no resource is available, QoS flow information is not supported, QoS flow information is invalid, or 5G QoS identifier (5QI) information is invalid. (Byun, fig 9A, paragraph 98, “In step S906, the target base station transmits to the source base station a Handover Request Acknowledge (ACK) message as a response to the Handover Request 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Byun into Futaki, Yajima and Samsung, since Samsung suggests a technique for not admitting QoS flow during handover, and Byun suggests the beneficial way of not admitting such QoS flow if the target base station does not allocate the resources required for such QoS flow (Byun, paragraph 98) since QoS flow requires resource to operate in the analogous art of communication.

For claim 15. Futaki, Yajima and Samsung disclose all the limitations of claim 14, however Futaki doesn’t teach: wherein the reason why the second QoS flow is rejected comprises at least one of the following: no resource is available, QoS flow information is not supported, QoS flow information is invalid, or QoS flow information is invalid. 
Byun from the same or similar fields of endeavor teaches: wherein the reason why the second QoS flow is rejected comprises at least one of the following: no resource is available, QoS flow information is not supported, QoS flow information is invalid, or QoS flow information is invalid. (Byun, fig 9A, paragraph 98, “In step S906, the target base station transmits to the source base station a Handover Request Acknowledge (ACK) message as a response to the Handover Request message. If the target base station does not allocate the resources required for the default QoS profile for the PDU session, the corresponding PDU session may be included in a Not Admitted List of the Handover Request ACK message.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Byun into Futaki, Yajima and Samsung, since .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA HUYNH/Primary Examiner, Art Unit 2462